Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION

                                            No. 04-12-00591-CV

                                        IN RE Firas Hashem ISSA

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: December 5, 2012

PETITION FOR WRIT OF MANDAMUS DENIED

           This court’s opinion dated October 3, 2012 is withdrawn, and this opinion is issued in its

place. The motion for rehearing filed by relator is denied.

           On September 13, 2012, relator Firas Hashem Issa filed a petition for writ of mandamus

asserting the trial court abused its discretion in (1) entering the July 31, 2012 Temporary Orders,

and (2) denying relator’s Motion to Reconsider Temporary Orders.

           However, mandamus will issue only to correct a clear abuse of discretion for which the

relator has no adequate remedy at law. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135

(Tex. 2004) (orig. proceeding). Relator has failed to establish the trial court has abused its

discretion by entering the temporary orders. Accordingly, relator failed to establish that he is
1
  This proceeding arises out of Cause No. 2011-CI-01104, styled In the Interest of NMI and SEI, Children, pending
in the 288th Judicial District Court, Bexar County, Texas, the Honorable Solomon J. Casseb, III presiding.
                                                                              04-12-00591-CV


entitled to the mandamus relief sought and the petition for writ of mandamus is DENIED. TEX.

R. APP. P. 52.8(a).


                                                  PER CURIAM




                                            -2-